LETTS, Judge.
On appeal, the defendant raises ten issues. We discuss only three of those concerning the sentences imposed by the trial court. We affirm all other points on appeal.
The trial court imposed a general sentence for four counts of robbery with a firearm, burglary while armed and possession of a concealed firearm during the commission of a felony. Such a sentence is improper since the trial court failed to apportion a term for each individual crime committed. Dorfman v. State, 351 So.2d 954 (Fla.1977).
Additionally, the trial court erred in sentencing the defendant to eight years in prison for the crime of fraudulent use of credit cards. As the state concedes, the maximum term of imprisonment for such a conviction is five years. Sections 817.61, 817.67 and 775.082(3)(d), Fla.Stat. (1989). Upon remand, the trial court should not refer to section 775.087(2) in case number 89-5644 CFB02.
Accordingly, we remand this cause for resentencing.
AFFIRMED IN PART; REMANDED IN PART.
WARNER and FARMER, JJ., concur.